FILE COPY




                                  CAUSE NO. 12-14-00282-CR
                                  CAUSE NO. 12-14-00283-CR
                                IN THE COURT OF APPEALS
                        TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


GENEVA DORIS VASQUEZ,                 }       APPEALED FROM 159TH DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       ANGELINA COUNTY, TEXAS
APPELLEE


                                             ORDER
       Came on for review the status of the instant appeals, and the same having been
considered, it appears that Appellant is not currently represented by counsel.
       On September 26, 2014, the Docketing Statement was due to be filed. TEX. R. APP. P.
32.2. On October 2, 2014, this Court notified Appellant that a Docketing Statement was to be
filed and gave her until October 13, 2014, to file it. Thereafter, when no Docketing Statement
was filed, Appellant was again notified on October 16, 2014, that the Docketing Statement was
past due and was given until October 27, 2014, to file a Docketing Statement. As of the date of
this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Paul E. White, Judge
of the 159th District Court of Angelina County, shall immediately conduct a hearing to
determine the cause of Appellant’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeals.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent herself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
                                                                                     FILE COPY




or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before December 4, 2014.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 4th day
of November 2014, A.D.
                                                     CATHY S. LUSK, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk